DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino (JP 2017023065 A). Note, a machine translation has been attached and will be referenced to herein.
 	For claim 2, Ogino teaches a method for phytoimmune micrografting to produce an in vitro complex architecture plant, the grafting method comprising the steps of: 
a) placing an in vitro stock plant (2) on a rootstock cutting station of a grafting platform (wherever the area where grafting takes place in Ogino is considered a grafting platform, and wherever the area where the stock is being cut is considered the cutting station), the rootstock cutting station including a rootstock working area (area where the rootstock is being cut and worked on), the grafting platform including a grafting station (area where the plant is being grafted), and the grafting station having a micrografting clip (5) in an open clip position; 
b) cutting the in vitro stock plant by a stock stem cut into in the in vitro stock plant at the rootstock cutting station, to divide the in vitro stock plant into a superior stock stem section (2a,2b in fig. 2 and as explained in the translation) and an inferior stock stem section (2 in fig. 2 and as explained in the translation); 
c) placing the inferior stock stem section into a rootstock portion of the micrografting clip at the grafting station of the grafting platform (as shown in fig. 2 and on pages 3-4 of the machine translation); 
d) placing an in vitro first interstem (4) on a first interstem cutting station (area where the interstem is being cut is the cutting station) of the grafting platform, the first interstem cutting station including a first interstem working area (area where the interstem is being cut and tend to is the cutting station) on the grafting platform (as shown in fig. 2 and on pages 3-4 of the machine translation); Serial No: 16/141,833 
RESPONSE TO RESTRICTION REQUIREMENT / PAGE 2 of 15e) cutting the in vitro first interstem at the first interstem cutting station by an inferior first interstem cut (4 in fig. 2 and on pages 3-4 of the machine translation) and cutting the in vitro first interstem at the first interstem cutting station by a superior first interstem cut (4a,4b in fig. 2 and on pages 3-4 of the machine translation), to divide the in vitro first interstem into a superior first interstem section, a medial first interstem section, and an inferior first interstem section (see fig. 2 for ref. 4 and as explained on pages 3-4 of the translation); 
f) placing the medial first interstem section into a first medial interstem portion of the micrografting clip at the grafting station of the grafting platform (see fig. 2 for ref. 4 and ref. 2 union with clip 5 and as explained on pages 3-4 of the translation); 
g) placing an in vitro scion plant (3) on a scion cutting station (area where the scion is being cut is the cutting station) of the grafting platform, the scion cutting station including a scion working area (area where the interstem is being cut and tend to is the cutting station) on the grafting platform; Serial No: 16/141,833 RESPONSE TO RESTRICTION REQUIREMENT / PAGE 3 of 15
h) cutting the in vitro scion plant by a scion stem cut into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a superior scion stem section (3a,3b in fig. 2 and as explained on pages 3-4 of the translation) and an inferior scion stem section (not numbered but can be seen in fig. 2 for ref. 3); 
i) placing the superior scion stem section into a scion portion of another micrografting clip (5) at the grafting station of the grafting platform; 
j) assembling an in vitro complex architecture plant in the micrografting clip at the grafting station of the grafting platform with the micrografting clip in the open clip position, the in vitro complex architecture plant comprising the inferior stock stern section joined by a first graft union to the medial first interstem section, the medial first interstem section joined by a second graft union to the superior scion stem section (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation); 
k) touching the inferior stock stem to the medial first interstem section across an entire first face at a first graft union, and touching the medial first interstem section to the superior scion stem section across an entire second face at a second graft union (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation);
I) closing the micrografting clips (5) to a closed clip position, to securely hold in place the inferior stock stem, the medial first interstem section,and the superior scion stem section, to maintain the first graft union, and the second graft union (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation); and Serial No: 16/141,833 
RESPONSE TO RESTRICTION REQUIREMENT / PAGE 4 of 15m) ensuring the inferior stock stem section is joined by the first graft union to the medial first interstem section, and the medial first interstem section is joined by the second graft union to the superior scion stem section (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation).  
However, Ogino is silent about using one micrografting clip. It would have been an obvious substitution of functional equivalent to substitute using two or more micrografting clips as in Ogino with one micrografting clip, since a simple substitution of one known element for another would obtain predictable results (both two or more micrografting clip and one micrografting clip would result in clipping or joining the junction areas for the stock, scion and interstem, especially Ogino stated in the translation that the dimensions of the clip can be modified as needed). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).	
For claim 3, Ogino teaches multiple cuts and joining of the stock, scion and interstem can be achieved as desired. For example, on pages 3-4 of the translation where Ogino states: “In the example shown in FIG. 2, the case where one middle rootstock 4 is touched is taken as an example, but two or more middle rootstocks 4 can be touched. In this case, it is preferable to use two or more intermediate rootstocks 4 of different varieties. The length of the two or more middle rootstocks 4 may be the same or different. When two or more intermediate rootstocks 4 are provided, the vascular bundles of all intermediate rootstocks 4 need not be thinner than the vascular bundles of rootstock 2 and / or hogi 3, and any one of the intermediate rootstocks 4 It is sufficient that the vascular bundle 4 is thinner than the vascular bundle of the rootstock 2 and / or the vascular bundle of the hogi 3. Two or more intermediate rootstocks 4 (for example, n intermediate rootstocks 4) are: rootstock 2-first intermediate rootstock 4-second intermediate rootstock 4 ... nth intermediate rootstock 4 It is also possible to join them in order from the bottom as described above, or to join all the intermediate rootstocks 4 and the hogi 3 together and join the joined seedlings to the rootstock 2. In this case, the joining clip 5 shown in FIG. 3 can also be used for joining the middle rootstocks 4 to each other.” Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include the additional steps of: n) cutting the in vitro scion plant by a multiple of scion stem cuts into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a multiple of superior scion stem sections and an inferior scion stem section, with each of the superior scion stem sections including a node, and the node having a leaf bud and a leaf; and o) placing each of the multiple of superior scion stem sections into a scion portion of an additional micrografting clip for use in an assembly of a multiple of in vitro complex architecture plants in the method of Ogino, depending on the user’s preference to join as many stocks, scions and interstems as desired based on the plant type and the pathogens the user wishes to reduce from the plant (pages 2-3 of Ogino discuss why he perform multiple stocks, scions and interstems grafting so as to build a resistance to pathogens).
For claim 4, the limitation has been explained in the above, thus, please see above. 
For claim 5, Ogino teaches additionally including the steps of: k) touching the inferior stock stem to the medial first interstem section across an entire first face at a first graft union, touching the medial first interstem section to the medial second interstem section across an entire second face at a second graft union, and touching the medial second interstem section to the superior scion stem section across an entire third face at the third graft union (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation); and I) closing the micrografting clip to a closed clip position, to securely hold in place the inferior stock stem, the medial first interstem section, the medial second interstem section, and the superior scion stem section, to maintain the first graft union, the second graft union, and the third graft union (as shown in fig. 2 as ref. 1 and explained on pages 3-4 of the translation).  
For claim 6, Ogino teaches wherein the step of cutting the in vitro scion plant by a scion stem cut into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a superior scion stem section and an inferior scion stem section, includes the additional steps of: k) cutting the in vitro scion plant by a multiple of scion stem cuts into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a multiple of superior scion stem sections and an inferior scion stem section, with each of the superior scion stem sections including a node, and the node having a leaf bud and a leaf (as shown in fig. 2 and as stated in claim 3 above that Ogino teaches multiple cuts can be made in the scion and interstem as desired); and l) placing each of the multiple of superior scion stem sections into a scion portion of an additional micrografting clip for use in an assembly of a multiple of in vitro complex architecture plants (as explained in the above claim 3 and discussed on pages4-5 of Ogino).  
For claim 7, the limitation has been explained in the above, thus, please see above. 
For claim 8, the limitation has been explained in the above, thus, please see above, especially claim 2, part m).
For claim 9, Ogino teaches wherein the step of cutting the in vitro scion plant by a scion stem cut into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a superior scion stem section and an inferior scion stem section, includes the additional steps of: m) cutting the in vitro scion plant by a multiple of scion stem cuts into in the in vitro scion plant at the scion cutting station, to divide the in vitro scion plant into a multiple of superior scion stem sections and an inferior scion stem section, with each of the superior scion stem sections including a node, and the node having a leaf bud and a leaf (as shown in fig. 2 and on pages 4-5 where Ogino states “In the example shown in FIG. 2, the case where one middle rootstock 4 is touched is taken as an example, but two or more middle rootstocks 4 can be touched. In this case, it is preferable to use two or more intermediate rootstocks 4 of different varieties. The length of the two or more middle rootstocks 4 may be the same or different. When two or more intermediate rootstocks 4 are provided, the vascular bundles of all intermediate rootstocks 4 need not be thinner than the vascular bundles of rootstock 2 and / or hogi 3, and any one of the intermediate rootstocks 4 It is sufficient that the vascular bundle 4 is thinner than the vascular bundle of the rootstock 2 and / or the vascular bundle of the hogi 3. Two or more intermediate rootstocks 4 (for example, n intermediate rootstocks 4) are: rootstock 2-first intermediate rootstock 4-second intermediate rootstock 4 ... nth intermediate rootstock 4 It is also possible to join them in order from the bottom as described above, or to join all the intermediate rootstocks 4 and the hogi 3 together and join the joined seedlings to the rootstock 2. In this case, the joining clip 5 shown in FIG. 3 can also be used for joining the middle rootstocks 4 to each other.”); and Serial No: 16/141,833RESPONSE TO RESTRICTION REQUIREMENT / PAGE 12 of 15n) placing each of the multiple of superior scion stem sections into a scion portion of an additional micrografting clip (5) for use in an assembly of a multiple of in vitro complex architecture plants (the user can use as many clips 5 as desired to join the sections together).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogino (as above) in view of Ardern (US 20100299892 A1).
 	For claim 10, Ogino teaches the grafting method of claim 9, and further teaches wherein the micrografting clip includes a posterior clip section (fig. 3, left section or right section of the clip, depending on how one view the device to designate posterior or anterior) and an anterior clip section (fig. 3, left section or right section of the clip, depending on how one view the device to designate posterior or anterior), and the step of closing the micrografting clip to the closed clip position, to securely hold in place the inferior stock stem, the medial first Serial No: 16/141,833AMENDMENT AND RESPONSE TO OFFICE ACTION / PAGE 10 of 16interstem section, and the superior scion stem section, to maintain the first graft union, and the second graft union (as stated in the translation as “In the grafting work, a joining clip 5 as shown in FIG. 3 can be used for joining the rootstock 2 and the middle rootstock 4 and joining the middle rootstock 4 and the hogi 3…the joining portion of the rootstock 2 and the middle rootstock 4 and the joining portion of the middle rootstock 4 and the hogi 3 are sandwiched in the longitudinal groove 7, and the joining portion is obtained by returning the longitudinal groove 7 to the original position. Hold the pinch. As the dimensions of the joining clip 5, a width of about 7 mm and a height of about 10 mm of the plate portion 6 are suitable. The dimensions are examples, and other dimensions may be used.”).
	However, Ogino is silent about includes the additional steps of: o) including a posterior scion locking nub in the posterior clip section, and an anterior stock locking nub in the anterior clip section; and p) closing the micrografting clip to the closed position, with the posterior scion locking nub and the anterior stock locking nub contacting and securing each of the multiple of superior scion stem sections within the micrografting clip.
	Ardern teaches a clip comprising a posterior clip section (either one of ref. 7 or ref. 8; depending on how one view the device to designate posterior or anterior) and an anterior clip section (either one of ref. 7 or ref. 8; depending on how one view the device to designate posterior or anterior), and the step of closing the clip to the closed clip position (when 9,9’ are inserted into 10,10’ to close the clip), to securely hold in place the stem (para. 0044, plant stem), includes the additional steps of: o) including a posterior scion locking nub (either one of 9,9’,10,10’) in the posterior clip section, and an anterior stock locking nub (either one of 9,9’,10,10’) in the anterior clip section; and p) closing the clip to the closed position, with the posterior locking nub and the anterior locking nub contacting and securing the stem section within the clip.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the micrografting clip of Ogino with a posterior scion locking nub in the posterior clip section, and an anterior stock locking nub in the anterior clip section as taught by Ardern in order to provide a more secure connection or attachment for the clip onto the grafted plant. 
The combination of Ogino as modified by Ardern would result in closing the micrografting clip to the closed position, with the posterior scion locking nub (as relied on Ardern) and the anterior stock locking nub (as relied on Ardern) contacting and securing each of the multiple of superior scion stem sections within the micrografting clip.
Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. Applicant argued the following:
However, the Ogino disclosed device is a rudimentary precursor of the device employed in the applicants' novel method as claimed. Specifically, the micrografting clip device of the applicants' invention includes a multiple of clip segments, each able to securely hold in place an inferior stock stem, a medial first interstem section, a medial second interstem section, and the superior scion stem section, all in one device, which closes to maintain a first graft union, a
second graft union, and a third graft union. 
 	
	The claimed limitation does not claim “a multiple of clip segments, each able to securely hold in place an inferior stock stem, a medial first interstem section, a medial second interstem section, and the superior scion stem section” as argued. All that is claimed is a micrografting clip and sections of the cut stem are placed inside the clip. Thus, applicant’s argument is irrelevant to the claimed subject matter. Noting that the specification did not described the clip as having defined segments, nor does the drawings show such argued limitation. This would be a new matter issue if so claimed as a result of not being in the original specification. 
Ogino discussed in the translation that the joining clip 5 can join the rootstock 2, middle rootstock 4, another middle rootstock 4 and the top 3. As stated in the translation, “When the longitudinal groove 7 is widened, the joining portion of the rootstock 2 and the middle rootstock 4 and the joining portion of the middle rootstock 4 and the hogi 3 are sandwiched in the longitudinal groove 7, and the joining portion is obtained by returning the longitudinal groove 7 to the original position. Hold the pinch. As the dimensions of the joining clip 5, a width of about 7 mm and a height of about 10 mm of the plate portion 6 are suitable. The dimensions are examples, and other dimensions may be used.” Thus, it is clear that the clip of Ogino can do the same as that of applicant’s clip. 
	In addition, as stated in Ogino, other dimensions of the clip can be used; thus, one of ordinary skill in the art can modified the dimensions of the clip of Ogino as desired to cover more sections of the stem. Hence, it would have been an obvious substitution of functional equivalent to substitute using two or more micrografting clips as in Ogino with one micrografting clip, since a simple substitution of one known element for another would obtain predictable results (both two or more micrografting clip and one micrografting clip would result in clipping or joining the junction areas for the stock, scion and interstem, especially Ogino stated in the translation that the dimensions of the clip can be modified as needed). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Furthermore, because Ogino stated that the clip’s dimensions can be modified, one of ordinary skill in the art would do so as desired to cover the stem to be grafted as much as one desire, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Lastly, even if applicant claims “a multiple of clip segments, each able to securely hold in place an inferior stock stem, a medial first interstem section, a medial second interstem section, and the superior scion stem section”, a segment of the clip can be any area, space, portion, etc. on the clip. Thus, as stated in Ogino, multiple cuts of the stem can be placed in the clip 5 and the space or portion that each of these cuts occupied on the clip can be considered a segment. 	 
Importantly, the micrografting clip device of applicants' invention includes a grafting platform, including a grafting station and a rootstock cutting station. The Ogino clip has no such features and the examiner's assertion that Ogino' s silence to any of these features is somehow a simple, or obvious omission is not valid. Specifically in regards to claim 2, the examiner states that "wherever the area where grafting takes place in Ogino is considered a grafting platform." However, including the grafting platform as an element of the applicants' device is not disclosed or taught by Ogino. Instead in Ogino, the plant is shown as being sectioned in situ, without the aid of any platform or surface, let alone a surface incorporated into the grafting platform.

 	As stated in the rejection, a grafting platform is the area where grafting takes place and the area where the stock is being cut is considered the cutting station. The stem has to be placed on a platform at a designated area or station to perform the grafting and cutting. It is unclear where applicant obtain that Ogino does the grafting method in situ because the translation does not even state such language and appears to be the opposite of what applicant interpreted. For example, the translation stated several hints that one of ordinary skill in the art would not assume that it is in situ because Ogino teaches the method being performed at a greenhouse and then ship to farmers. The excerpt states, “(4) Curing and growth of grafted seedlings in a curing room in which the grafted seedlings 1 joined by the above (2) and (3) are kept at room temperature 20 ° C. to 30 ° C., humidity 95% or more, and direct sunlight illuminance 20,000 lux or less. Leave for 5 days, raise seedlings for 14 days in a greenhouse maintained at a room temperature of 20 ° C. to 30 ° C., and ship to production farmers.” Thus, clearly, this cannot be in situ and the involvement of the steps in the method as taught by Ogino would not be that easy to perform in situ as stated by applicant. 
In regards to claims 3 through 9, after acknowledging that a multiple segmented micrografting clip is not displayed or alluded to in the illustrations or translated portions of Ogino, the examiner suggests that a multiple of clips as shown in Figure 2 of Ogino somehow could be a functional equivalent to the applicants' clip. However, the use of multiple clips as suggested by the examiner still fails to render the inventive improvements detailed in the applicants' claims as obvious.

Ogino discussed in the translation that the joining clip 5 can join the rootstock 2, middle rootstock 4, another middle rootstock 4 and the top 3. As stated in the translation, “When the longitudinal groove 7 is widened, the joining portion of the rootstock 2 and the middle rootstock 4 and the joining portion of the middle rootstock 4 and the hogi 3 are sandwiched in the longitudinal groove 7, and the joining portion is obtained by returning the longitudinal groove 7 to the original position. Hold the pinch. As the dimensions of the joining clip 5, a width of about 7 mm and a height of about 10 mm of the plate portion 6 are suitable. The dimensions are examples, and other dimensions may be used.” Thus, it is clear that the clip of Ogino can do the same as that of applicant’s clip. 
	In addition, as stated in Ogino, other dimensions of the clip can be used; thus, one of ordinary skill in the art can modified the dimensions of the clip of Ogino as desired to cover more sections of the stem. Hence, it would have been an obvious substitution of functional equivalent to substitute using two or more micrografting clips as in Ogino with one micrografting clip, since a simple substitution of one known element for another would obtain predictable results (both two or more micrografting clip and one micrografting clip would result in clipping or joining the junction areas for the stock, scion and interstem, especially Ogino stated in the translation that the dimensions of the clip can be modified as needed). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Furthermore, because Ogino stated that the clip’s dimensions can be modified, one of ordinary skill in the art would do so as desired to cover the stem to be grafted as much as one desire, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Lastly, even if applicant claims “a multiple of clip segments, each able to securely hold in place an inferior stock stem, a medial first interstem section, a medial second interstem section, and the superior scion stem section”, a segment of the clip can be any area, space, portion, etc. on the clip. Thus, as stated in Ogino, multiple cuts of the stem can be placed in the clip 5 and the space or portion that each of these cuts occupied on the clip can be considered a segment. 	
Also, Ogino is silent and fails to suggest (in the poor machine translation) any grafting platform that includes a multiple of cutting stations coupled with a grafting station that includes a grafting clip having the ability to receive a multiple of grafted elements. 

While there are some words in the translation such as “hogi” that may be unclear, it is still sufficient enough for one of ordinary skill in the art to understand Ogino’s invention, especially with the accompany figures. Ref. 3 appears to represent “hogi” but one can see from at least fig. 1 that ref. 3 is the top section of the plant. Thus, even though one could wonder what “hogi” means, it is clear from the drawings that it is the top section of the plant. As stated in the above, a grafting platform is the area where grafting takes place and the area where the stock is being cut is considered the cutting station. In addition, as stated in Ogino, the grafting is performed in the greenhouse; thus, the areas where these elements are performed are considered stations. Furthermore, excerpts, together with the figures, such as the following are sufficient enough to understand Ogino’s invention and there is nothing “poor” about the translation: 
In the grafting work, a joining clip 5 as shown in FIG. 3 can be used for joining the rootstock 2 and the middle rootstock 4 and joining the middle rootstock 4 and the hogi 3. The joining clip 5 is formed of a transparent resin, the two plate portions 6 are formed in a V shape, and round hole-like vertical grooves 7 are formed in the outer corner portion and the inner corner portion. When the two plate portions 6 are pinched with fingers to approach each other, the longitudinal groove 7 expands. When the approach of the two plate portions 6 is released and restored, the longitudinal groove 7 also returns to the original shape and the diameter of the round hole is increased. Is designed to shrink. When the longitudinal groove 7 is widened, the joining portion of the rootstock 2 and the middle rootstock 4 and the joining portion of the middle rootstock 4 and the hogi 3 are sandwiched in the longitudinal groove 7, and the joining portion is obtained by returning the longitudinal groove 7 to the original position. Hold the pinch. As the dimensions of the joining clip 5, a width of about 7 mm and a height of about 10 mm of the plate portion 6 are suitable. The dimensions are examples, and other dimensions may be used. The resin may not be transparent. For example, a translucent one or an opaque one may be used. If it is transparent, it is convenient.

Two or more intermediate rootstocks 4 (for example, n intermediate rootstocks 4) are: rootstock 2-first intermediate rootstock 4-second intermediate rootstock 4 ... nth intermediate rootstock 4. It is also possible to join them in order from the bottom as described above, or to join all the intermediate rootstocks 4 and the hogi 3 together and join the joined seedlings to the rootstock 2. In this case, the joining clip 5 shown in FIG. 3 can also be used for joining the middle rootstocks 4 to each other.

Importantly, the Ogino system cannot be modified to operate as a multiple clip, in that if the sections of a plant to be sectioned and grafted are too short in length to be grasped by more than one clip-per-graft as the examiner suggests, the Ogino clip is rendered non-functional and could not be simply modified, except by an extraordinary and non-obvious modification, well outside the metes and bounds of Ogino. The Ogino system cannot be modified to operate with small interstem elements, especially in those elements without the strength to hold up the multiple of clips without some sort of a backing support platform.

As stated in Ogino and in the above, the dimensions of the clip can be modified as needed. Thus, one of ordinary skill in the art can modify the dimensions to accommodate the sections of the stem. This is nothing new in the art, especially to make a clip larger or smaller to accommodate the object that the clip is clipping or covering. In addition, the examiner did not suggest one clip per graft as stated by applicant. Ogino clearly teaches one clip 5 covering multiple cut sections of the stem as stated in the above response, thus, please see above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643